Case: 14-15604   Date Filed: 01/08/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-15604
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:14-cr-00053-RAL-EAJ-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                    versus

DERRICK L. HAYES,
a.k.a. D-Man,

                                                        Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (January 8, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

     Derrick Hayes appeals his sentence of 360 months of imprisonment, which
               Case: 14-15604     Date Filed: 01/08/2016    Page: 2 of 3


the district court imposed following his pleas of guilty to one count of conspiring

to traffic minors to engage in commercial sexual activities by force or coercion, 18

U.S.C. §§ 1591(a)(1), 1591(a)(2), 1594(c), and two counts of trafficking minors to

engage in sex acts, id. §§ 2, 1591(a)(1), (a)(2), (b)(1), (b)(2), (c). Hayes argues that

his sentence is substantively unreasonable. We affirm.

      The district court did not abuse its discretion when it sentenced Hayes at the

low end of his guideline range. Hayes profited from forcing two 14-year-old girls

to engage in sexual activities to such an extent that one girl required treatment at a

hospital. And Hayes controlled the minor victims by threatening to harm them and

having them watch him physically abuse his female coconspirator. The district

court reasonably determined that a sentence of 360 months, which is well below

the statutory maximum of imprisonment for life, addressed the need “to protect the

public” and to “deter future criminal history” and accounted for Hayes’s “history

and characteristics.” See 18 U.S.C. § 3553(a). Hayes argues that there is an

unwarranted disparity between his sentence and the lesser term given to a

coconspirator, Manuel Walcott, see id. § 3553(a)(6), but as the district court stated,

the two men were not “on the same playing field . . . with regard to the nature and

circumstances of their offenses.” See United States v. Docampo, 573 F.3d 1091,

1101 (11th Cir. 2009). Hayes was the leader of the conspiracy, mistreated the

minor victims, and amassed substantial criminal history points for crimes involving


                                           2
              Case: 14-15604    Date Filed: 01/08/2016   Page: 3 of 3


firearms and crimes of violence, and was not similarly situated to Walcott, who

had been apprehended during a sting operation and had a lower criminal history

category. Hayes’s sentence is reasonable.

      We AFFIRM Hayes’s sentence.




                                         3